United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2163
                                   ___________

Pascual Matias Felipe-Felipe,          *
                                       *
             Petitioner,               *
                                       * Petition for Review of an
       v.                              * Order of the
                                       * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: March 6, 2012
                                Filed: March 9, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Guatemalan citizen Pascual Matias Felipe-Felipe petitions for review of an
order of the Board of Immigration Appeals (BIA), which affirmed an immigration
judge’s denial of his application for cancellation of removal under 8 U.S.C.
§ 1229b(b). In support of his application, Felipe-Felipe had asserted that his removal
would result in exceptional and extremely unusual hardship to his American-citizen
daughter. In his petition for review, he argues that the immigration judge and the BIA
misapplied the law by improperly weighing the relevant hardship factors.
       Upon careful review, we conclude that we lack jurisdiction to review Felipe-
Felipe’s petition. See Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th Cir.
2007) (under 8 U.S.C. § 1252(a)(2)(B)(i), this court lacks jurisdiction to review denial
of cancellation of removal for failure to prove exceptional and extremely unusual
hardship to American-citizen child); see also Guled v. Mukasey, 515 F.3d 872, 880
(8th Cir. 2008) (petitioner’s argument that immigration judge improperly weighed
factors in denying cancellation of removal essentially challenged adverse
discretionary conclusion and did not present reviewable question of law).

      Accordingly, we dismiss the petition.
                     ______________________________




                                          -2-